Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gallo on 11/23/2021.
The application has been amended as follows: 
In claim 1 line 8, please include after linkage -----wherein the pad carriage is coupled to the lower articulated arm via the motion transmitting mechanism such that the pivoting of the two articulated arms relative to one another can convey a linear displacement of the pad carriage on the upper articulated arm and wherein the motion transmitting mechanism is a cam mechanism composed of a cam track formed on or in the lower articulated arm and a roller that is positively guided therein and is coupled to the pad carriage of the upper articulated arm-----.
Cancel claims 2-3.
In claim 4 line 1, please delete “3” and replace with ----1----.
In claim 5 line 1, please delete “3” and replace with ----1----.

Reasons for Allowance
Claims 1 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a orthotic joint splint having wherein the pad carriage is coupled to the lower articulated arm via the motion transmitting mechanism such that the pivoting of the two articulated arms relative to one another can convey a linear displacement of the pad carriage on the upper articulated arm and wherein the motion transmitting mechanism is a cam mechanism composed of a cam track formed on or in the lower articulated arm and a roller that is positively guided therein and is coupled to the pad carriage of the upper articulated arm, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Semsch et al. (2015/0216701) discloses an orthosis and corrective joint; however, Semsch et al. do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a orthotic joint splint having wherein the pad carriage is coupled to the lower articulated arm via the motion transmitting mechanism such that the pivoting of the two articulated arms relative to one another can convey a linear displacement of the pad carriage on the upper articulated arm and wherein the motion transmitting mechanism is a cam mechanism composed of a cam track formed on or in the lower articulated arm and a roller that is positively guided therein and is coupled to the pad 
Brueggemann et al. (DE 102012218804) discloses an orthosis for stabilizing, guiding and/or unloading knee joint of upper or lower leg of patient and cam guided rotor that are axially secured in position on compression element; however, Brueggemann et al. do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a orthotic joint splint having wherein the pad carriage is coupled to the lower articulated arm via the motion transmitting mechanism such that the pivoting of the two articulated arms relative to one another can convey a linear displacement of the pad carriage on the upper articulated arm and wherein the motion transmitting mechanism is a cam mechanism composed of a cam track formed on or in the lower articulated arm and a roller that is positively guided therein and is coupled to the pad carriage of the upper articulated arm, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Burgess et al. (WO2011/066323) discloses a low profile hop orthosis; however, Burgess et al. do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a orthotic joint splint having wherein the pad carriage is coupled to the lower articulated arm via the motion transmitting mechanism such that the pivoting of the two articulated arms relative to one another can convey a linear displacement of the pad carriage on the upper articulated arm and wherein the motion transmitting mechanism is a cam mechanism composed of a cam track formed on or in the lower articulated arm .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TARLA R PATEL/           Primary Examiner, Art Unit 3786